Name: Commission Regulation (EEC) No 1957/83 of 14 July 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7 . 83 No L 192/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1957/83 of 14 July 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation , and Turkey, of the protective measures needed to over ­ come these difficulties ; Whereas imports into France of woven suits for men (category 16), originating in Turkey, in the first four months of 1983 have already reached 127 % of imports in 1982, which represents an increase of 824 % compared with the same period in 1982 ; Whereas imports into France of dresses (category 26), originating in Turkey, in the first four months of 1983 have already reached 60 % of imports in 1982, which represents an increase of 50 % compared with the same period in 1982 ; Whereas thfe extremely rapid increase in recent months of imports into France of woven suits for men and dresses, originating in Turkey, have helped to exacerbate the cumulative disturbance of that market ; Whereas the volume of this increase and the French request make it necessary to take immediate action aimed at avoiding irreparable damage to French producers and a serious deterioration in the economic situation of that region of the Community ; whereas it therefore justifies the adoption , pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community and Turkey, of the protective measures needed to over ­ come these difficulties, Whereas imports of textile products on the Commu ­ nity market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas imports into the Community of trousers ' (category 6), originating in Turkey, in the first four months of 1983 have already reached 58 % of imports in 1982 which represents an increase of 106 % compared with the same period in 1982 ; HAS ADOPTED THIS REGULATION : Whereas the extremely rapid increase in recent months of imports into the Community of trousers , originating in Turkey, have helped to exacerbate the cumulative disturbance of that market ; Article 1 The importation into the Community of the textile products of category 6 listed in the Annex, originating in Turkey, shall be subject, until 31 December 1983, to the quantitative limits fixed therein . 2 . The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regula ­ tion . Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irreparable damage to the Community ; whereas it therefore justifies the adoption , pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community (') OJ No L 192, 26 . 8 . 1971 , p. 14. No L 192/30 Official Journal of the European Communities 16. 7 . 83 Article 2 1 . The importation into France of the textile products of categories 16 and 26 listed in the Annex, originating in Turkey, shall be made subject to the quantitative limits set out therein until 31 December 1983 . 2 . The provisions of paragraph 1 shall not apply to products which have been placed on board and are in the course of shipment to France before the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President 16. 7. 83 Official Journal of the European Communities No L 192/31 ANNEX Category CCT heading No NIMEXE code (1983) Description Thirdcountries Member States Units Quantitative limits from 16 July to 31 December 1983 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's , girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres Turkey D F I BNL UK IRL DK GR EEC 1 000 pieces 1 200 40 30 60 150 2 25 4 1 511 16 61.01 B V c) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys ' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, ex ­ cluding ski suits Turkey F 1 000 pieces 10 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Women's, girls' and infants' (other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres Turkey F 1 000 pieces 35